Citation Nr: 1812117	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  13-02 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral eye disability manifested by vision problems.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1959 to September 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2014, the Veteran attended a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  However, since that time the VLJ who conducted the October 2014 Board hearing retired.  In June 2017, the Board advised the Veteran of the option for another hearing.  However, the Veteran responded that he did not wish to attend another Board hearing, and asked that his case be considered based on the evidence of record.  See January 2018 Hearing Related Correspondence. 

This matter was previously remanded in March 2015, May 2016, and July 2017 and has been returned to the Board for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's bilateral eye disorders characterized by vision problems, diagnosed as non-exudative macular degeneration, blepharitis, mixed cataracts, and dry eye syndrome, manifested after service and were not caused or aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for bilateral eye disorders are not met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in-service.  38 C.F.R. § 3.303(d).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Of note, regarding service connection for a vision disability, for purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2017).

Lay evidence, if competent and credible, may serve to establish a diagnosis when (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107(b).

Analysis

The Veteran filed an August 2012 claim for service connection for vision problems.  See August 2012 Veteran's Application for Compensation and/or Pension.  He contends that his vision problems originated while serving in France as a result of working in a large underground facility with one central lighting system that had very poor lighting in the periphery of the room where he worked as a radio-teletype operator.  See September 2012 Statement in Support of Claim.  He asserts that his vision deteriorated as a result of service and he would not otherwise have to wear glasses.  Id.  He reported that he was prescribed his first pair of glasses while in service.  See December 2012 Notice of Disagreement (NOD).  The Veteran also testified that while working in the quarter master he had to unload trailers, drums of oil, and cans of oil at night and the lights were so bright "you'd almost have to wear sunglasses to even exist in there" and reported being blinded by lights, as well as experience burning eyes and headaches.  See October 2014 Board Hearing Transcript.

Regarding the first element of service connection, current disability, the Veteran was afforded a June 2015 VA eye conditions examination and the examination report indicated the Veteran had diagnoses of non-exudative macular degeneration oculus uterque (OU) with the date of diagnosis in April 2013; blepharitis OU with the date of diagnosis in December 2014; mixed cataracts OU with the date of diagnosis in April 2013; and dry eye syndrome OU with the date of diagnosis in April 2014.  As such, the first element has been met.

Turning to the second element of service connection, in-service incurrence or aggravation of a disease or injury, service personnel records indicate his military occupational specialty (MOS) was radio teletype operator.  See Form DD 214.  Service treatment records (STRs) include a July 1959 report of medical examination at service enlistment, indicating the Veteran had normal eyes-general, normal ophthalmoscopic, normal pupils, and normal ocular motility upon clinical evaluation.  In his July 1959 report of medical history at service enlistment the Veteran reported that he now has or ever has had worn glasses.  STRs also indicate that in August 1961 the Veteran was seen at the medical depot and approved for "2 pair" of zylonite spectacles.  In August, September, and October 1961 the Veteran was also seen at the medical depot and approved for "1 pair" of zylonite spectacles.  An undated ophthalmologic consultation clinical record noted occipital: dull- afternoon or night and just recently to have "begun getting headaches" with diagnoses of hyperopia and/or retrigmatic astenopic symptoms.  His June and July 1962 reports of medical examination at service separation indicated normal eyes-general, normal ophthamoscopic, normal pupils, and normal ocular motility upon clinical evaluation.  In his June 1962 and July 1962 reports of medical history at service separation, the Veteran reported being in good health to the best of his knowledge and indicated that he now has or has ever had eye trouble and wore glasses.  The physician's summary indicated the Veteran wears glasses for reading only.  Thus, the second element has also been satisfied.

Finally, with regard to the third element of service connection, nexus, the June 2015 VA eye conditions examiner opined that the Veteran's slight decrease in vision was due to his dry eyes and cataracts.  The examiner explained that the Veteran was never diagnosed with any eye or vision problems while in service, except refractive error; therefore, his current vision problems were not related to service and did not have a clinical onset in service. 

In a September 2016 VA Addendum opinion, the VA examiner opined that the Veteran's slight decrease at the time of examination in June 2015 was due to his dry eyes and cataracts.  The examiner explained that the Veteran was never diagnosed with any eye or vision problems while in the service, except refractive error which was the cause of eye strain at that time.  The examiner further explained that the Veteran's description of being exposed to bright lights while unloading box cars at night did not cause any permanent damage to his eyes.  The examiner explained there is no evidence in the literature relating exposure to artificial lights and the development of dry eyes or cataracts.  The examiner opined the Veteran's vision problems at the time of examination in June 2015 were not related to service and did not have a clinical onset in service. 

In an October 2017 VA Addendum opinion, the VA examiner opined that the Veteran's ocular diagnosis of mild non-exudative macular degeneration, blepharitis, dry eye, and cataracts did not at least as likely as not (50 percent or greater probability) have an onset or otherwise etiologically related to the Veteran's service.  The examiner explained that the Veteran was never diagnosed with any vision issues while in the service, except refractive error; therefore his current changes in ocular health are not related to service and did not have a clinical onset during service.  The examiner explained that the Veteran's description of being exposed to bright lights while unloading box cars at night did not cause any permanent damage to his eyes and there is no evidence in the literature relating exposure to artificial lights and the development of dry eyes, cataracts, blepharitis, or non-exudative macular degeneration (NE ARMD).  The examiner described the etiology of the Veteran's ocular diagnoses as: cataracts- diagnosis date April 2013- normal age related process or aging of the eyes; dry eye-diagnosis date- April 2013- causes of dry eye- age, gender, medication, medical conditions, environmental factors (IE: fans, vents), and longtime use of contact lenses.  The examiner continued that blepharitis-diagnosis date-December 2014 caused by poor ocular hygiene; mild non-exudative macular degeneration-diagnosis date-April 2013- age is the primary factor in developing NE ARMD, cigarette smoking, and nutrition can play a role in development.  A hereditary juvenile form of macular degeneration is also known; and vision as of last examination in May 2017 showed vision to be 20/20 in right and 20/40 in left and cause of mild vision change in the left was due to nuclear sclerotic cataract. 

When considered together, the Board affords probative weight to all three opinions as the examiners reviewed the record and provided a sufficient rationale to support the conclusions that the Veteran's bilateral eye disorders were not incurred in or caused by his active service.  Significantly, the October 2017 VA Addendum opinion detailed the alternate, more likely etiologies of the Veteran's eye disorders and explained that exposure to bright lights at night did not cause any permanent damage to the Veteran's eyes and medical literature does not support a relationship between exposure to artificial lights and the development of dry eyes, cataracts, blepharitis, or non-exudative macular degeneration. 

The record does not include a competent medical opinion to the contrary. 

Consideration has been given to the Veteran's testimony and statements that his military duties led to his current bilateral eye disability.  Although the Veteran is competent to report having burning eyes and headaches while in the military, he is not competent to state that his military duties caused his current bilateral eye disorders.  Where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  In this regard, the question of causation of his eye disorders involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence alone, and the Veteran's own opinion is nonprobative evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim for service connection for bilateral eye disability manifested by vision problems.  See 
38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








	(CONTINUED ON NEXT PAGE)
	ORDER

Entitlement to service connection for bilateral eye disability manifested by vision problems is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


